LEASE AGREEMENT

 

        THIS LEASE is made and entered into as of the 13th day of December 2001
by and between 847 MAIN STREET, LLC having offices at 4 Centre Drive, Orchard
Park, New York 14127 (hereinafter referred to as "Landlord"); and, MINRAD, INC.
having offices at 847 Main Street, Buffalo, New York 14203 (hereinafter referred
to as "Tenant").

WITNESSETH:

        WHEREAS, Landlord is the equitable owner of certain land and a building
located at 847 Main Street, Buffalo, New York (hereinafter referred to as the
"Building");

        WHEREAS, Tenant desires to take and hire from Landlord and Landlord
desires to demise and lease to Tenant a portion of the Building together with
the improvements located thereon subject to the terms and conditions hereinafter
stated:

        NOW, THEREFORE, in consideration of the foregoing premises and of the
covenants and agreements hereinafter set forth, the Landlord and Tenant do
hereby covenant and agree as follows:

        1.     Demised Property. Landlord does hereby demise and lease to
Tenant, its successors and assigns, and Tenant does hereby take and hire from
Landlord, the floor space located on the first floor of the Building aggregating
17,480 square feet of office (and warehouse), space all as set forth on the
floor plan attached hereto as Exhibit A and made a part hereof and all the
improvements located thereon and all easements, rights of way and other
appurtenances (hereinafter referred to as the "Leased Premises").

        2.     Warranty of Title. Landlord warrants to Tenant that it has a good
and legal right to execute and deliver this Lease and to grant and convey to
Tenant the leasehold estate herein provided for the term, at the property, and
upon the conditions herein set forth without any consents or approvals, other
than the Erie County Industrial Development Agency (the "ECIDA"). The Landlord
also warrants and agrees to defend the title to the Building and the Leased
Premises and covenants that Tenant, so long as it shall not be in default
hereunder, shall peaceably and quietly have, hold, and enjoy the Leased Premises
for the full term.

        3.     Warranty of Compliance. Landlord hereby warrants and represents
to Tenant that on the Commencement Date, (as defined herein), the Building shall
be in full compliance with all material laws, ordinances, codes and regulations
of the Governmental Authorities (as hereinafter defined) and insurance rating
bureaus having jurisdiction (including, without

Page 1 of 18



limitation, zoning and building codes) and shall not violate the rights of any
third parties. As used in this Lease the term "Governmental Authorities" shall
mean the United States, State of New York and any political subdivision thereof,
and any agency, department, commission, board, bureau or instrumentality of any
of them.

        4.     Term. The initial term of this Lease shall be five (5) years
commencing on and including December 13, 2001. Tenant shall have the option to
extend this Lease, at a base rental for the entire extension term of a five (5%)
increase per square foot, for one (1) period of five (5) years. The option to
extend this Lease for such period shall be exercised in writing by Tenant not
later than ninety (90) days prior to the expiration of the initial term. In the
event the option is exercised, all references herein to the lease term, other
terms of the lease, occupancy hereunder and like words shall be deemed to refer
to the term of the lease as so extended and no new lease agreement need be
executed and delivered to evidence the lease agreement between Landlord and
Tenant.

        5.     Fixed Rent. The fixed rent which shall be paid by Tenant during
the initial term of this Lease shall be $11.10 per square foot or an aggregate
of $193,980 per annum, payable at the rate of $16,165.00 per month with a "Late
Charge" of 1.5% per month if the monthly rent is not received by the 10th day
from the due date thereof. Notwithstanding the foregoing, no fixed rent shall be
due or owing for the period from December 13, 2001 through and including
December 31, 2001. The term "Lease Year" is defined to mean the twelve (12)
calendar month period commencing on January 1, 2002 and each twelve (12)
calendar month period thereafter. All rent payable hereunder shall be payable in
advance in monthly installments to Landlord at its address hereinabove set
forth, or to such other party or at such other place as the Landlord may from
time to time in writing designate.

        6.     Deposit. Last months rent - due on or before January 15, 2002.
Should the Tenant cause what constitutes an "Event of Default" as per Article
26(a)(i) of this Lease Agreement due to non-payment of base rent only, then the
Tenant will automatically forfeit its deposit to the Landlord as compensation
for the deposit amount. For any other "Event of Default", Landlord may apply
deposit to cure defaults. Unused portion must be returned within 10 days of
lease termination. For the purpose of this Lease, all deposit monies will be
treated as pre-paid rent and no interest will be paid to Tenant.

        7.     Landlord Representations: Landlord represents and warrants that

                A.     The Leased Premises are zoned for Tenant's intended uses
thereof.

                B.     The Building and the Leased Premises are currently in
compliance with all applicable laws, rules, statutes, codes, rules, regulations,
and the like, including, without limitation, the Americans with Disabilities Act
of 1990, as amended.

Page 2 of 18



                C.     Landlord is the lessee of the Building.

                D.     Landlord has the full right, power and authority to lease
the Leased Premises to Tenant as provided in this Lease without any need for
obtaining any consents or approvals from any party, including without
limitation, any mortgagee's or other entities, other than the ECIDA.

                E.     This Lease and all documents to be executed pursuant
hereto by Landlord are binding upon and enforceable against Landlord in
accordance with their respective terms.

                F.     The transaction contemplated hereby will not result in a
breach of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, or other agreement to which Landlord or the Building is
subject or by which Landlord or the Building is bound.

        8.     Condition of Premises. Landlord agrees that the Leased Premises
shall be connected to the electric and gas lines serving the Building and to the
water and sewer system serving said municipality. Land warrants that when
possession of the Leased Premises shall have been delivered to Tenant, the
electrical, plumbing, heating, ventilation, air conditioning systems and related
fixtures of such system in the building shall be adequate for the Leased
Premises and the use thereof by Tenant, as herein provided, and in good working
order and condition, normal wear and tear excepted. Tenant acknowledges that it
will be responsible for its proportionate share, in the ratio that total square
footage of floor space in the Leased Premises bears to the total square footage
of floor space in the Building, deemed for the purpose of this Lease to be Fifty
One (51%) percent, of all repairs, required subsequent to the expiration of the
one-year warranty period, to such electrical, plumbing, heating, ventilation,
air conditioning systems and related fixtures of such systems, and all necessary
maintenance, repairs, alterations and replacements to such systems and related
fixtures, irrespective of the cost thereof for common spaces. Tenant will also
be responsible for any repairs or replacement of windows and electrical,
plumbing, heating, ventilation, air conditioning systems and related fixtures of
such systems which are for the sole benefit of the Leased Premises, unless such
repairs or replacements are caused by the negligence of the Landlord or its
agents or employees. It is understood that the foregoing relates to repairs and
maintenance, not replacement of entire HVAC systems. Tenant shall also be
responsible for cleaning and maintaining the Leased Premises, including the
redecorating of any interior surfaces and the installation of any replacement
floor coverings, which Tenant desires. Landlord will be responsible for all
repairs to the structure including the roof of the Building, irrespective of the
cost thereof.

        9.     Utilities. Tenant shall be responsible for paying for all charges
for gas, electricity, water, sewerage, trash disposal, and telephone or other
communications services used, rented or supplied to Tenant upon, on or in
connection with the Leased Premises, and shall indemnify Landlord against any
liability or damages on such account. Charges for electricity

Page 3 of 18



and light shall be separately metered and assessed. Charges for gas, water and
sewerage and the cost of utilities for heat, ventilation and air conditioning
system shall be allocated to Tenant based upon Tenant's proportionate share of
such charges in the ratio that total square footage of floor space in the Leased
Premises bears to the total square footage of floor space in the Building,
deemed for the purposes of this lease to be Fifty One (51%) percent.

        10.     Common Area Use and Maintenance.

                    (a)     For purposes of this Lease, the term "Common Areas",
if any, shall mean the floor space of the Building to be used as hallways or
entrances by all Tenants of the Building, their employees, agents and customers;
the Board Room; the kitchen area; and all entrances to any vestibules of the
Building. Landlord may not unreasonably reduce or diminish the Common Areas. If
another Tenant leases any portion of the warehouse, Landlord must install a
curtain wall to separate Tenant's space.

                    (b)     Landlord grants Tenant a nonexclusive easement to
use the Common Areas, if any, and to permit Tenant's customers, employees,
invitees, agents and contractors to use the Common Areas. This easement may be
exercised in common with the other occupants of the Building and their
respective customers, employees and invitees.

                    (c)     Landlord further agrees to provide, operate, repair,
replace and maintain during the term of this Lease and any extensions thereof,
all of the Common Areas, if any, and maintain lighting facilities sufficient to
provide reasonably adequate and continuous lighting throughout all Common Areas;
to keep the Common Areas free of obstruction, clear of debris and in a clean
condition for the entire term of this Lease and any extension thereof; to keep
all entrances to the Building secure from any entry from the outside of such
building after 6:00 p.m. each day; and to provide and maintain at each public
entrance, if any, to the Building a directory of the Tenants therein and their
locations. The Landlord shall keep all Common Areas lighted during normal office
hours. Tenant shall have twenty-four hour, seven day a week access to Premises
and Common Area.

        11.     Parking Lot Use, Landscaping and Maintenance. Landlord will at
all times during the term of this Lease (i) permit free parking by Tenant, its
customers, employees, invitees, agents and contractors in a designated area in
the parking lot sufficient to contain Thirty seven (37) automobiles, located
adjacent to or near the Building, (ii) maintain adequate illumination of the
parking area during all twilight and night hours, (iii) maintain and keep the
parking area in good condition with a hard-top surface pavement with adequate
striping, (iv) maintain and keep the parking area in an orderly and clean
manner, including the removal of snow and ice and any trash, rubbish or debris
which accumulates on and around such area, (v) maintain and keep the lawn mowed
and maintain landscaping, if any.

Page 4 of 18



        12.     Operating Costs. Tenant agrees to pay as additional rent during
the term of this Lease upon receipt of written notice, together with copies of
paid bills, from Landlord, Tenant's proportionate share in the ratio that total
square footage of floor space in the Leased Premises bears to the total square
footage of floor space in the Building, deemed for the purposes of this Lease to
be Fifty One (51%) percent, of the following operating costs relating to the
Building: utilities as specified in Section 9 hereof, not charged directly to
Tenant; fire and liability insurance premiums as specified in Sections 17 & 18,
repair and maintenance of the parking lot and sidewalks as specified in Section
11; real property taxes and assessments as specified in Section 14; and all
cleaning and maintenance of the Common Areas, as specified in Section 10.

        13.     Exclusions from Operating Costs: The following items shall be
excluded from Operating Costs, notwithstanding anything to the contrary
contained in the Lease:

                    (i)     any expense to the extent to which Landlord is
compensated by insurance or by any manufacturer's warranty;

                    (ii)     any executive salary above the grade of
superintendent or Building Manager;

                    (iii)     costs of leasehold improvements made by Landlord
in the Leased Premises or in other space in the Building leased to Tenant or
other tenants;

                    (iv)     any particular charge or expense (rather than a
category of charge or expense) which is specifically payable by Tenant or
another tenant in the Building;

                    (v)     brokerage commissions;

                    (vi)     mortgage principal and interest and financing
charges which are secured by a mortgage or other encumbrance against the title
to the Building;

                    (vii)     depreciation and amortization of Landlord's
initial acquisition and construction costs for the Building and Landlord's
initial acquisition and construction costs for any future capital additions;

                    (viii)     legal fees of Landlord incurred in connection
with the leasing of space in the Building, or incurred in connection with any
disputes with tenants or other occupants of space in the Building, or in
connection with the enforcement of any leases of space in the Building, or
incurred in connection with refinancing indebtedness secured by the Building or
incurred in connection with the sale of the Landlord's interest in the Building;

                    (ix)     advertising and marketing expenses;

Page 5 of 18



                    (x)     costs (including permit, license and inspection
fees) incurred in renovating or otherwise improving, decorating, painting or
altering demised space (other than the common areas) for the exclusive use of
less than all of the tenants of the Building;

                    (xi)     interest and penalties payable by reason of
Landlord's failure to make timely payment of real estate taxes, unless Landlord
is contesting such real estate taxes;

                    (xii)     property management fees paid to affiliates of
Landlord, but only to the extent such fees are in excess of competitive market
rates paid to other property managers of similar buildings;

                    (xiii)     any amount paid for products or services to a
person or entity related to or affiliated with Landlord or Property Manager, or
any of their respective partners or principals which is in excess of the fair
market value of such services and products;

                    (xiv)     the cost of services provided exclusively to a
single tenant of the Building;

                    (xv)     the costs of services provided to any single tenant
which are in excess of the level of services typically provided to tenants of
comparable office building in Buffalo, New York;

                    (xvi)     Landlord's general overhead expenses not related
specifically to the Building;

                    (xvii)     costs of remedying any latent structural defects
in the original construction of the Building;

                    (xviii)     the costs of investigating and remediating any
environmental contamination, and all costs of defending, challenging and
complying with any governmental orders requiring the remediation of any
environmental contamination;

                    (xix)     the costs of bringing those aspects of the
Building which Landlord is responsible for the repair of pursuant to this Lease
into compliance with all applicable laws;

                    (xx)     alterations and improvements made by reason of any
applicable laws or requirement of any governmental or quasi-governmental
authority, insurance body or Landlord's insurer or any mortgagee;

                    (xxi)     the costs of making any repairs of alterations
which Landlord is directed to make by notice from applicable governmental
authority; and

Page 6 of 18



                    (xxii)     the costs of any structural repairs, alterations,
improvements or replacements, except to the extent amortized over the maximum
useful life thereof.

        14.     Taxes and Obligations. Tenant shall be responsible to pay all
applicable taxes on its trade fixtures and equipment. Landlord shall make all
payments required to be made under the terms of any payment in lieu of tax
arrangement and shall pay all applicable taxes, assessments (whether general or
special) and other obligations which are or may become a lien on or levied
against the Building and the Leased Premises as they may become due and payable
during the term of Tenant's occupancy.

        Landlord, shall submit said notice and paid tax bills to Tenant within
six (6) months after payment of such taxes by Landlord, and Tenant shall
reimburse Landlord therefor within thirty (30) days after submission for
Tenant's proportionate share of Fifty-One (51%) percent.

        15.     Exclusions from Real Estate Taxes: The following items shall be
excluded from the real estate taxes which Tenant is responsible for reimbursing
Landlord, set forth in Section 14 of the Lease, notwithstanding anything to the
contrary contained in the Lease:

                    (i)     any corporation, franchise, income, estate, gift and
inheritance taxes or charges imposed on rent or other similar taxes, charges or
impositions which may be levied or assessed against Landlord, the fee owner, or
their successor in title, or any real estate taxes or increases thereof
resulting from a reassessment of all or any part of the Building as a result of
the sale thereof or the construction of any improvements or additions thereon,
other than improvements or additions constructed by or for the Tenant;

        16.     Relocation.

                    a)     Landlord may elect, in its sole and absolute
discretion, at any time during the term of this Lease, to relocate Tenant to
premises (the "Relocation Premises") which, unless otherwise agreed to by and
between the Parties (i) constitute a comparable class II Facility, (ii) are not
more or less than 10% of the size of the Leased Premises, (iii) contain
warehouse, office, and storage space, conference rooms, wet chemistry lab,
electronics lab with special flooring and controlled dust environment (Class
100,000 facility) machine shop, loading docks, parking areas and other common
facilities fit-out similarly to the Leased Premises (in terms of floor plan,
materials and style), and (v) are located within the City of Buffalo, the Towns
of Orchard Park, East Aurora, or Boston, New York. Within sixty (60) days of
receipt of Landlord's notice of such election ("Landlord's Relocation Notice"),
Tenant may either accept or reject the proposed relocation (the "Proposed
Relocation"). Tenant will be deemed to have rejected the Proposed Relocation if
Tenant fails to notify Landlord of its election within such sixty (60) days.

Page 7 of 18



                b)     If Tenant accepts the Proposed Relocation, Landlord and
Tenant will promptly negotiate the terms and conditions of, and enter into, a
lease of the Relocation Premises, which terms and conditions will be
substantially similar to the terms and conditions of this Lease. The
commencement of the new lease will be no less than sixty days following the date
of Tenant's acceptance of the Proposed Relocation. Landlord will bear all costs
and expenses in relocating Tenant from the Leased Premises to the Relocation
Premises and in improving the Relocation Premises to enable Tenant to conduct
its business therein and as otherwise required by this Lease.

                c)     If Tenant rejects the Proposed Relocation, then either
party may, within ninety days of Landlord's Relocation Notice, terminate this
Lease, effective ninety days later, without penalty or payment to or from one
party to the other, except as otherwise provided for herein and except for the
satisfaction of the lease obligations up to the date of termination.

                d)     The terms of this Section 16 will not apply to any
proposed relocation(s) to premises not constituting Relocation Premises, as set
forth above.

        17.     Fire Insurance. Landlord, at all times during the initial and
extended terms hereof shall procure and keep in force, insurance on the Building
including the Leased Premises, insuring the same against loss or damage by fire
and such other hazards, casualties and contingencies as are customarily included
under policies of fire insurance with extended coverage. The fire insurance
shall be such amount as shall comply with the applicable co-insurance clause of
such insurance policy but not less than full replacement cost of the insured
property. Such insurance shall further contain an agreement by the insurance
company that the policy or policies will not be canceled or the coverage changed
without thirty (30) days prior written notice to Landlord. Landlord covenants
that it will notify Tenant of any cancellation notice promptly upon receipt of
such notice. Landlord covenants that Tenant shall not be liable for damage to or
destruction of the Leased Premises by any fire or other casualty from any cause
whatsoever and Landlord shall obtain and maintain in effect, a waiver of
subrogation in favor of Tenant from its fire and casualty insurer, a copy of
which shall be delivered to Tenant. Tenant, at all times during the initial and
extended term hereof, at its sole cost and expense, shall procure and keep in
force, insurance on Tenant's property, insuring the same against loss or damage
by theft, fire or such other hazards, casualties and contingencies as are
customarily included under policies of fire and theft insurance with extended
coverage. Tenant covenants that Landlord shall not be liable for damage to or
destruction of Tenant's property by fire or other casualty from any cause
whatsoever and Tenant shall obtain and maintain if effect, a waiver of
subrogation in favor of Landlord from its fire and casualty insurer, a copy of
which shall be delivered to Landlord. Tenant will not do or suffer to be done,
or keep or suffer to be kept, anything in, upon or about the Leased Premises
which will contravene Landlord's hazards or which will prevent Landlord from
procuring such policies in companies acceptable to Landlord.

        18.     Liability Insurance.

Page 8 of 18



                (a)     Tenant shall defend Landlord against, and shall be
responsible for, and shall save Landlord harmless from and against, any and all
claims for damages or persons or property resulting from or rising out of
Tenant's occupancy of the Leased Premises throughout the term of this Lease.
Tenant, at all times during the term hereof, at its sole cost and expense, shall
procure, or cause to be procured, and keep in force comprehensive liability
insurance, including personal injury and property damage, insuring against all
claims and liability arising out of the use or occupancy of the Leased Premises
by Tenant, with limits of liability of not less than Two Million Dollars
($2,000,000.00). The policy or policies of insurance shall be in standard form
and shall name Landlord therein as an additional insured, together with Tenant,
and shall be issued by insurers acceptable to Landlord. Premiums for all
policies of insurance herein referred to and all renewals thereof shall be paid
by Tenant on or before the beginning date of the next annual policy or renewal
period and, if so required, certificates thereof shall be furnished to Landlord
by Tenant promptly upon the issuance of each such policy or renewal thereof.

                (b)     Landlord, at all times during the term hereof, shall
procure or cause to be procured, and keep in force comprehensive liability
insurance, including personal injury and property damage, covering the parking
area, the Common Areas and all other public areas in and around the Building
with limits of liability of not less than Two Million Dollars ($2,000,000.00).
The policy or policies of insurance shall be standard form and shall name Tenant
therein as an additional insured, together with Landlord, and shall be issued by
insurers acceptable to Tenant. Premiums for all policies of insurance herein
referred to and all renewals thereof shall be paid by Landlord on or before the
beginning date of the next annual policy or renewal period and, if so requested,
certificates thereof shall be furnished to Tenant by Landlord promptly upon the
issuance of each such policy or renewal thereof.

        19.     Signs and Advertising. Upon the prior written consent and
approval of Landlord, which approval shall not be unreasonably withheld, Tenant
may erect such signs on or about the Leased Premises or the improvements thereof
as shall conform to applicable governmental ordinances.

        20.     Ordinances. In the event any public authority shall require
correction of violations of any statute, ordinance, regulation, or building
code, corrections shall be made by Landlord at Landlord's expense except as to
such violations arising from any alterations or additions made by Tenant, in
which event Tenant's violations shall be corrected by Tenant at Tenant's
expense. Tenant shall comply with all statutes, ordinances and regulations of
government authorities now in effect or hereafter enacted relating to any
alterations or improvements made by it, keeping the Leased Premises in an
orderly condition, for conducting Tenant's business thereon.

        21.     Subletting and Assigning.

Page 9 of 18



                (a)     Tenant may not (except as hereinafter stipulated) assign
this Lease and/or sublet the Leased Premises, or any part thereof, without in
each instance obtaining the written permission of Landlord, which permission
shall not be unreasonably withheld. Tenant may, without Landlord's permission,
assign this lease and/or sublet the Leased Premises, or any part thereof, to an
affiliated, subsidiary, reorganized corporation or any organization which
acquires a majority of the shares or assets of the Tenant, a successor entity or
the parent or parents of Tenant for any purpose permitted hereunder, provided,
however, that written notice of such assignment or sublease shall be given to
the Landlord. No assignment or subletting shall relieve Tenant of the
obligations imposed upon it by the terms of this Lease.

                (b)     Landlord reserves the right to transfer and/or assign
this Lease at any time while this Lease is in effect. Tenant will be provided
with written notice that such an assignment has occurred. Upon such transfer,
the Landlord, will have no further obligation or liability to the Tenant.

        22.     Destruction of Building by Fire or Other Casualty. In the event
of a partial destruction of the Leased Premises, whether by fire, unavoidable
casualty, act of God, or otherwise, the Landlord shall forthwith repair the
same, provided such repairs can be made within one hundred eighty (180) days;
said partial destruction shall in no way annul or void this Lease, except that
Tenant shall be entitled to a proportionate reduction of rent from the time of
the casualty until such repairs are fully completed, such proportionate
reduction to be based upon the extent to which the damage and making of such
repairs shall interfere with the business carried on by Tenant in the Leased
Premises; if the Leased Premises are totally destroyed or rendered substantially
untenantable by any fire, unavoidable casualty, act of God or otherwise, and
thereby rendered unfit for use, then and in that event, this Lease shall
terminate and the Tenant shall be relieved of any further rental payments
provided for herein from the date of such destruction.

        23.     Environmental. Notwithstanding any other provision of this Lease
or any addendum to the contrary, Landlord shall hold Tenant harmless and shall
defend and indemnify Tenant, its subsidiaries and their respective officers and
employees, except due to Tenant's own act, fault or negligence, from and against
any liability, claim, expense, cause of action, fines, judgments, settlements,
remediation costs, penalties, losses or damages whatsoever of any kind or nature
(including reasonable attorney's fees) resulting or arising from (1) the
presence or suspected presence, in the Building, of any hazardous or toxic
wastes, substances or emissions, (2) any violation of any federal, state or
local Law governing underground storage tanks, PCB's, asbestos or hazardous
substances on or in the Building or on the Building, and (3) any injury,
including death, to any person or property damage resulting therefrom.
Environmental conditions shall include, without limitation, regulated, hazardous
or toxic wastes, substances or emissions. This Paragraph shall survive the
expiration or termination of this Lease.

Page 10 of 18



        24.     Alterations. Tenant shall not make any structural improvements
or additions costing in excess of $5,000.00 in each instance in or to the Leased
Premises without the prior written consent and approval of Landlord. Such
consent not to be unreasonably withheld. Tenant may make any other improvements
or additions without Landlord's consent.

        25.     Use and Occupancy. Tenant, at all times during the term of this
Lease, shall have sole and exclusive control and right of use and occupancy of
the Leased Premise and all improvements thereon, including the right to restrict
access to the Leased Premises for security purposes. Landlord, or its
representatives, shall have the right, however, to enter the Leased Premises, at
any reasonable time, after reasonable notice, for the purpose of inspection of
the Leased Premises or performing any work which Landlord elects to undertake or
is required to perform under the provisions of this Lease. Tenant shall use the
Leased Premises solely for the purpose of development and sale of medical
devices and for lawful uses related thereto and for no other purpose without the
prior written consent of Landlord; but Tenant shall not use or occupy or permit
the Leased Premises to be used or occupied, nor do or permit anything to be done
on the Leased Premises, which is unlawful or which shall make void or voidable
the appropriate insurance then contemplated by this Lease to be in force, or
which will constitute a public or private nuisance.

        26.     Events of Default/Remedies & Damages/Waiver.

                (a)     The following shall constitute Events of Default:

                        (1)     In the event Tenant shall be in default in the
payment of any rent, additional rent or charges required to be paid by Tenant (a
"Payment") to Landlord under this lease and Tenant fails to pay any such payment
within three (3) days of its due date.

                        (2)     In the event Tenant shall be in default in the
performance of any other covenants, terms, conditions, provisions, rules and
regulations of this Lease excepting those items listed in the above section (a)
above (a "Non-Monetary Default") and if such Non-Monetary Default is not cured
within twenty (20) days after written notice thereof given by Landlord,
excepting such Non-Monetary Default that cannot be cured completely within such
twenty (20) day period providing Tenant, within such twenty (20) day period, has
promptly commenced to proceed with diligence and in good faith to remedy such
Non-Monetary Default.

                        (3)     Subject to Section 365 of the Bankruptcy Reform
Act of 1978 as amended, in the event of the filing of a petition proposing the
adjudication of Tenant as a bankrupt or insolvent or the reorganization of
Tenant or an arrangement by Tenant with its creditors, whether pursuant to the
Federal Bankruptcy Act or any similar federal or state proceeding and such
action is not dismissed within sixty (60) days after the date of its filing.

Page 11 of 18



                (b)     Remedies and Damages

                        (i)     If any Event of Default occurs, Landlord may, at
its option and in addition to any and all other rights or remedies provided
Landlord in this Lease or at law or equity, immediately, or at any time
thereafter, and without demand or notice (except as provided herein:

                                (a)     without waiving the Event of Default,
apply all or part of the security deposit, if any, to cure the Event of Default
and Tenant shall on demand restore the security deposit to its original amount;

                                (b)     without waiving such Event of Default,
apply thereto any overpayment of rents to curing the Event of Default in lieu of
refunding or crediting the same to Tenant;

                                (c)     if the Event of Default pertains to work
or other obligations (other than the payment of rent or additional rent) to be
performed by Tenant, without waiving such Event of Default, enter upon the
Leased Premises and perform such work or other obligation, or cause such work or
other obligation to be performed, for the account of Tenant; and Tenant shall on
demand pay to Landlord the cost of performing such work or other obligation plus
five percent (5%) thereof as administrative costs;

                                (d)     Landlord, without giving Tenant any
notice and without affording Tenant an additional opportunity to cure the
default, may terminate this Lease.

                        (ii)     Notwithstanding any termination of this Lease
or termination of Tenant's rights to possession, Tenant shall pay and be liable
for (on the days originally fixed herein for the payment thereof) the several
installments of rent and additional rent as and when due, as if this lease had
not been terminated and as if Landlord had not entered and whether the Leased
Premises are relet or remain vacant in whole or in part, but in the event the
Leased Premises is relet by Landlord, Tenant shall be entitled to a credit in
the net sum of rent and additional rent received by the Landlord in reletting
after deduction of all expenses (other than fit out or remodeling) incurred in
reletting the Leased Premises, and in collecting such rents and additional rent.

                        (iii)     In the event of a reletting, Landlord may
apply the rent therefrom first to the payment of Landlord's reasonable expenses
including but not limited to attorney's fees incurred, reasonable expense of
reletting, repairs, brokerage fees, subdividing and then to the payment of rent
and all other sums due from Tenant hereunder, and Tenant shall remain liable for
any deficiency.

            (c)     Waiver of Rights of Redemption.

Page 12 of 18



                            Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of
Tenant's being evicted or dispossessed for any cause, or in the event of
Landlord's obtaining possession of the Leased Premises by reason of the
violation, by Tenant, of any of the covenants or conditions of this Lease, or
otherwise.

        27.     Waiver. Failure of either party to insist upon strict
performance of any covenant or condition of this Lease in any one or more
instances shall not be construed as a waiver for the future of any such covenant
or condition, but the same shall be and remain in full force and effect. It is
further specifically agreed that in the event that at any time, or from time to
time during the term, a default shall exist under any of the provisions of this
Lease, the payment by Tenant to Landlord or the acceptance or receipt by
Landlord from Tenant of any one or more installments of rent while such default
exists, shall not constitute a waiver of such default and shall not alter,
limit, or otherwise adversely affect any of the rights of the Landlord or Tenant
with respect to such default including the right to terminate this Lease, and
acceptance of such rental by Landlord after termination shall not be deemed an
election by Landlord waiving such termination. No payment by Tenant or receipt
by Landlord of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of the earliest stipulated rent, nor shall
any endorsement or statement of any check or any letter accompanying any check
or payment, as rent be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the balance of such rent or pursue any other remedy provided in this Lease.

        28.     Condemnation. In the event during the term of this Lease or any
extension thereof, the entire Leased Premises are acquired by the exercise of
the power of eminent domain, or so much thereof as shall render the same not
reasonably suitable to Tenant's uses, this Lease shall terminate at the time
possession must be surrendered, and the Tenant shall be relieved of all future
rental payments provided for herein. Tenant shall not share in any condemnation
award, but may recover for its relocation costs, if any such costs are awarded.

        29.     Subordination. This Lease shall be subject and subordinate at
all times to the lien of any mortgage or deed of trust which may now be or
hereafter may be made a lien on the Leased Premises by Landlord or its assigns.
Although no instrument or act on the part of Tenant shall be necessary to
effectuate such subordination, Tenant will, nevertheless, execute such further
instruments subordinating the Lease to the lien of any such mortgage or deed of
trust as may be reasonably required by the lender, provided, however, and
notwithstanding anything herein contained to the contrary, that as long as the
said Tenant, its successors and assigns, shall fully perform the covenants and
conditions contained herein, including the payment of all rentals hereunder, it
shall have the right to peaceably occupy and possess the Leased Premises under
this Lease without interruption or disturbance by the purchaser at a foreclosure
sale.

Page 13 of 18



        30.     Holding Over. Landlord shall give Tenant at least thirty (30)
days prior written notice if Landlord shall expect or demand that Tenant vacate
the Leased Premises upon the expiration of this Lease or any renewal thereof.

        If Tennant should continue to occupy the Leased Premises without having
exercised its option to renew (if any) or without an Agreement in writing as to
the terms of such continued possession, then such additional tenancy shall be on
a month-to-month basis at 150% of the previous existing rental and under the
same terms and conditions as provided in this Lease or the renewal thereof. In
case of such continued possession, the month-to-month tenancy thereby may be
canceled at the end of any calendar month by not less than thirty (30) days
prior written notice from either party.

        31.     Notices. Any notice to Landlord provided for herein shall be
deemed to have been served only when such notice in writing addressed to
Landlord, or to the party to whom rent was last paid, has been deposited in a
regular receptacle of the U.S. Postal Service by registered or certified mail,
addressed to the address hereinabove set forth. Any notice to Tenant as provided
for herein shall be deemed to have been served only when such notice in writing
has been deposited in a regular receptacle of the U.S. Postal Service by
registered or certified mail addressed to Tenant at the Leased Premises.

        32.     Captions. The captions appearing at the beginning of each of the
sections of this Lease are for reference only and are not to be considered a
part of this Lease.

        33.     Binding. This Lease shall inure to the benefit of and be binding
upon the heirs, devisees, executors, administrators, successors and assigns of
the parties hereto.

        34.     Modification. This Lease constitutes the whole agreement between
the parties. There are no terms, obligations, covenants, or conditions other
than contained herein. No modification or variation hereof shall be deemed valid
unless evidenced by an agreement in writing and signed by the duly authorized
representatives of the respective parties.

        35.     Recording. Tenant may in its discretion cause a memorandum of
this Lease to be recorded in the Office of the Clerk of Erie County, State of
New York. Landlord will, upon request, execute and deliver such a memorandum,
upon request.

        36.     Quiet Enjoyment. Landlord covenants that for so long as Tenant
is not in default hereunder, Tenant shall quietly enjoy the Leased Premises.

        37.     Situs. This Lease Agreement shall be governed by the laws of the
State of New York as the same may exist during the term hereof.

Page 14 of 18



        38.     ECIDA Required Provisions. The following provisions are required
by the Erie County Industrial Development Agency to be included in all
subleases, and are agreed to by Landlord and Tenant:

                (a)     The Premises have been or will be acquired by the Erie
County Industrial Development Agency (the "Agency") and will be leased by the
Agency to 847 Main Street, LLC (the "Sublessor") pursuant to a lease agreement
dated as of July 1, 1997 (the "Agency Lease Agreement")

                (b)     The Subleasee (hereinabove previously referred to as
"Tenant") shall operate the Leased Premises as defined in New York State
Industrial Development Agency Act (Title 1 of Article 18-A of the General
Municipal Law), as amended, and Chapter 293 of the 1970 Laws of New York, as
amended.

                (c)     The Subleasee shall furnish to the Agency, upon request,
such information as the Agency shall reasonably request regarding the Leased
Premises and employment by the Subleasee (past, present, and future) at the
Leased Premises.

                (d)     Neither the Subleasee, nor any interest therein, shall
be assigned, modified or amended without the prior written consent of the
Agency, as set forth in the Agency Lease Agreement. Any of the foregoing
notwithstanding, to the extent the Subleasee is permitted to sub-sublease the
demised premises or assign its interest in the Sublease without the prior
written consent of the Subleasor, no consent of the Agency shall be required
provided that any sub-sublease or assignment is to, Agency ownership of the
Premises.

                (e)     The Subleasee and Subleasor represent, warrant and
covenant that facilities or property that are primarily used in making retail
sales to customers who personally visit such facilities constitute less than
on-third of the total cost of the project, as that term is defined in the Agency
Lease Agreement. For purposes of this paragraph 8, retail sales shall mean: (i)
sales by a registered vendor under Article 28 of the Tax Law of the State of New
York primarily engaged in the retail sale of tangible personal property, as
defined in Section 1101 (b) (4) (I) of the Tax Law of the State of New York; or
(ii) sales of a service to such customers.

                (f)     Except as is otherwise provided by collective bargaining
contracts or agreements, new employment opportunities created by the Subleasee
at the Premises shall be listed by the Subleasee with the New York State
Department of Labor Community Services Division, and with the administrative
entity of the service delivery area created by the Federal Job Training
Partnership Act (P.L. NO. 97-300) in which the Premises are located. Except as
is otherwise provided by collective bargaining contracts or agreements, the
Subleasee agrees, where practicable, to first consider persons eligible to
participate in the Federal Job Training Partnership (P.L. NO. 97-300) programs
who shall be referred by administrative entities of

Page 15 of 18



service delivery areas created pursuant to such act or by the Community Services
Division of the New York State Department of Labor for such new employment
opportunities.

[Remainder of page intentionally left blank. Next page is the signature page.]

Page 16 of 18



        IN WITNESS WHEREOF, Landlord and Tenant have each caused this Lease
Agreement to be executed and delivered, all as of the day and year first above
written.

Landlord

 

847 MAIN STREET, LLC

By: /s/ Peter Krog                                                
      Its authorized officer

Tenant

 

MINRAD, INC.

By: /s/ John McNeirney                                        
       Its authorized officer

Page 17 of 18

Exhibit A
Floor Plan

 

Page 18 of 18



 

 

Amendment No. 1 To Lease Agreement Dated December 13, 2001 between

847 MAIN STREET, LLC ("Landlord"),

and

MINRAD, INC. ("Tenant").

Effective As Of January 1, 2004



Background



        Landlord and Tenant are parties to a lawsuit pending in the County Court
of the State of New York, County of Erie, entitled 847 Main Street, LLC v.
MINRAD, Inc. Index No. I2003-11308 (the "Litigation"). The Litigation resulted
from a dispute between Landlord and Tenant principally concerning Tenant's
failure to pay certain fixed rents, additional rents and late charges. In order
to settle the Litigation, the parties are entering into this Amendment No. 1 to
the Lease Agreement dated December 13, 2001 (the "Lease").

Amendment



       

Now, therefore, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:



A.     The Lease is hereby amended to substitute the following for Section 5 in
its entirety:

        5.     Fixed Rent. The fixed rent which shall be paid by Tenant during
the initial term of this Lease shall be $11.10 per square foot or an aggregate
of $193,980 per annum, payable in six (6) bi-monthly installments at the rate of
$32,330.00 with a "Late Charge" of 1.5% per month if the rent is not received by
the 7th day from the due date thereof. The term "Lease Year" is defined to mean
the twelve (12) calendar month period commencing on January 1, 2002 and each
twelve (12) calendar month period thereafter. All rents are payable in
bi-monthly installments of $32,330.00 which bi-monthly installments shall be
paid by Tenant to Landlord one (1) month in advance at Landlord's address
hereinabove set forth, or to such other party or at such other place as the
Landlord may from time to time in writing designate. Therefore, rent payments
are due as follows:



Amount Period Date Due $32,330.00 January & February December 1 $32,330.00 March
& April February 1 $32,330.00 May & June April 1 $32,330.00 July & August June 1
$32,330.00 September & October August 1 $32,330.00 November & December October 1



B.     The Lease is hereby amended to substitute the following for Section 26 in
its entirety:

        26.     Events of Default / Remedies & Damages / Waiver.

                (a)     The following shall constitute Events of Default:

                        (1)     In the event Tenant shall be in default in the
payment of any fixed rent, additional rent or charges required to be paid by
Tenant (a "Payment") to Landlord under this Lease.

                        (2)     In the event Tenant shall be in default in the
performance of any other covenants, terms, conditions, provisions, rules and
regulations of this Lease excepting those items listed in the above section (a)
above (a "Non-Monetary Default") and if such Non-Monetary Default is not cured
within twenty (20) days after written notice thereof given by Landlord,
excepting such Non-Monetary Default that cannot be cured completely within such
twenty (20) day period providing Tenant, within such twenty (20) day period, has
promptly commenced to proceed with diligence and in good faith to remedy such
Non-Monetary Default.

                        (3)     Subject to Section 365 of the Bankruptcy Reform
Act of 1978 as amended, in the event of the filing of a petition proposing the
adjudication of Tenant as a bankrupt or insolvent or the reorganization of
Tenant or an arrangement by Tenant with its creditors, whether pursuant to the
Federal Bankruptcy Act or any similar federal or state proceeding and such
action is not dismissed within sixty (60) days after the date of its filing.

        (b)     Remedies and Damages

                    (i)     If any Event of Default occurs, Landlord
individually and/or by and through its agent (Duke, Holzman, Yaeger & Photiadis
LLP) may, at its option and in addition to any and all other rights or remedies
provided Landlord in this Lease or at law or equity, immediately, or at any time
thereafter, and without demand or notice (except as provided herein):

                        (a)     without waiving the Event of Default, apply all
or part of the security deposit, if any, to cure the Event of Default and Tenant
shall on demand restore the security deposit to its original amount;

                        (b)     without waiving such Event of Default, apply
thereto any overpayment of rents to curing the Event of Default in lieu of
refunding or crediting the same to Tenant;

                        (c)     if the Event of Default pertains to work or
other obligations (other than the payment of rent or additional rent) to be
performed by Tenant, without waiving such Event of Default, enter upon the
Leased Premises and perform such work or other obligation, or cause such work or
other obligation to be performed, for the account of Tenant; and Tenant shall on
demand pay to Landlord the cost of performing such work or other obligation plus
five percent (5%) thereof as administrative costs;

                        (d)     issue a written notice declaring Tenant in
monetary default for nonpayment of fixed rent, additional rent and/or late
charges and providing Tenant with seven (7) days from the issuance of said
written notice to cure all monetary default(s). In the event all monetary
defaults are not cured within the seven (7) day cure period, Landlord may

2



issue a written notice stating that the term of this Lease will expire on a date
at least five (5) days thereafter, in which case the term of this Lease shall
automatically expire on the date so fixed in such notice as fully and completely
as if it were the date herein definitely fixed for the expiration of the term,
and all right, title and interest of the Tenant hereunder shall thereupon cease
and expire, and the Tenant shall thereupon quit and surrender the Leased
Premises to Landlord, it being the intention of the parties hereto to create
hereby a conditional limitation.

                            (ii)     Notwithstanding any termination of this
Lease or termination of Tenant's rights to possession, Tenant shall pay and be
liable for (on the days fixed herein for the payment thereof) the several
installments of rent and additional rent as and when due, as if this Lease had
not been terminated and as if Landlord had not entered and whether the Leased
Premises are relet or remain vacant in whole or in part, but in the event the
Leased Premises are relet by Landlord, Tenant shall be entitled to a credit in
the net sum of rent and additional rent received by the Landlord in reletting
after deduction of all expenses (other than fit out or remodeling) incurred in
reletting the Leased Premises, and in collecting such rents and additional rent.

                            (iii)     In the event of a reletting, Landlord may
apply the rent therefrom first to the payment of Landlord's reasonable expenses
including but not limited to attorney's fees incurred, reasonable expense of
reletting, repairs, brokerage fees, subdividing and then to the payment of rent
and all other sums due from Tenant hereunder, and Tenant shall remain liable for
any deficiency.

                (c)     Waiver of Rights of Redemption.

                        Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of
Tenant's being evicted or dispossessed for any cause, or in the event of
Landlord's obtaining possession of the Leased Premises by reason of the
violation, by Tenant, of any of the covenants or conditions of this Lease, or
otherwise.

C.     The Lease is hereby amended to substitute the following for Section 30 in
its entirety:

        30.     Holding Over. Landlord shall give Tenant at least thirty (30)
days prior written notice if Landlord shall expect or demand that Tenant vacate
the Leased Premises upon the expiration of the term of this Lease or any renewal
thereof, except under circumstances wherein Landlord terminates the Lease
pursuant paragraph 26 of this Lease in which case the thirty (30) day notice
provided for under this paragraph 30 shall not be required.

        If Tenant should continue to occupy the Leased Premises without having
exercised its option to renew (if any) or without an Agreement in writing as to
the terms of such continued possession, then such additional tenancy shall be on
a month-to-month basis at 150% of the previous existing rental and under the
same terms and conditions as provided in this Lease or the renewal thereof. In
case of such continued possession, the month-to-month tenancy thereby may be
canceled at the end of any calendar month by not less than thirty (30) days
prior written notice from either party.

3



D.     The Lease is hereby amended to substitute the following for Section 31 in
its entirety:

        31.     Notices. Any notice to Landlord provided for herein shall be
deemed to have been served only when such notice in writing addressed to
Landlord, or to the party to whom rent was last paid, has been deposited in a
regular receptacle of the U.S. Postal Service by registered or certified mail,
addressed to the address hereinabove set forth. Any notice to Tenant as provided
for herein, may be issued by Landlord and/or its agent (Duke, Holzman, Yaeger &
Photiadis LLP) and shall be deemed to have been served only when such notice in
writing has been deposited in a regular receptacle of the U.S. Postal Service by
registered or certified mail addressed to Tenant at the Leased Premises.

E.     The Lease is hereby amended to add the following as Section 39 in its
entirety:

        39.     Legal Fees. Tenant agrees to pay all fees, including reasonable
attorney's fees and court costs, incurred by Landlord in connection with the
enforcement of any provision of this Lease, including those incurred in
connection with any summary proceeding seeking the removal of Tenant from the
Leased Premises.

F.     Simultaneously with the execution of this Amendment, Tenant shall deliver
to Landlord certified funds totaling $77,000.00 ($54,156.35 of which are
currently being held in escrow) representing (i) the fixed rents due and owing
to date, (ii) the additional rents due and owing to date, (iii) the late charges
due and owing to date, and (iv) Landlord's legal fees incurred as a result of
Tenant's defaults. Because this document is being executed subsequent to
December 1, 2003, the parties agree that the bi-monthly fixed rent payment in
the amount of $32,330.00 covering the period of January-February 2004 will be
due and payable on January 1, 2003. All bi-monthly fixed rent payments
thereafter will be made in accordance Section 5 of the Lease Amendment as
provided herein.

G.     The parties hereby ratify, adopt and confirm that the Lease (as amended
hereby) continues in full force and effect.

        IN WITNESS WHEREOF, this Amendment has been executed by the parties as
of the date set forth above even though, for the convenience of the parties, it
may be executed by either or both of them on some other date or dates.

December 11, 2003 847 MAIN STREET, LLC     By: ____/s/_Peter Krog_______________
    Peter Krog, Managing Member           MINRAD, INC.     By: ____/s/ Kirk
Kamsler_____________     Kirk Kamsler     Vice President, Commercial Development

4